of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed, with claim 1 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 1, specifically wherein the combination of limitations claimed includes:

S: 0.0005 mass% or more and 0.2000 mass% or less….

iron oxide in an amount of 7.13 mass% or more and 10 mass% or less, in terms of FeO….

one or more of Ti and Zr in a total amount of 0.01 mass% or more and 3.00 mass% or less….

wherein a source of the S includes at least one of a sulfide added to the flux and a sulfate added to the flux.


The closest prior art is Masao (or) as detailed in the previous Office Action. US 2013/0161303; 10449637; and 9102013 teach that sulfur can be in the sheath or flux; however effects and ranges in a composition vary from the present invention.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention, and furthermore to modify the prior art to obtain applicant’s invention would require improper hindsight and furthermore would destroy the workability of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                                                                                                                                                                                            

/JOEL M ATTEY/Primary Examiner, Art Unit 3763